 UNDERWRITERS ADJUSTING COMPANYUnderwriters Adjusting Company, Employer-Petition-erandHighway Truckdrivers and Helpers Local107, affiliated with the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America."Cases 22-RM-477, 22-RM-478, and22-RM-481December20, 1976DECISION AND DIRECTION OFELECTIONSBY MEMBERSFANNING, PENELLO, ANDWALTHERUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Maria B. Balzano ofthe National Labor Relations Board on June 10 and14,1976.Thereafter, theRegionalDirector forRegion, 22 -transferred the case to the Board fordecision?Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board, having duly considered the HearingOfficer's rulings made at the hearing, finds that theyare free from prejudicial error. They are herebyaffirmed.Upon the entire record in this case, theBoard finds:1.Underwriters Adjusting Company (hereinaftercalled the Employer) is an association registered inthe State of New York and is engaged in the businessof adjusting claims and losses arising out of insurancepolicies,with facilities located in New York, NewYork, and Newark and Saddle Brook, New Jersey.During the past 12 months, the Employer derivedgross revenue in excess of $500,000 from sales andperformance of services and revenue in excess of$50,000 from customers located outside the States ofNew Jersey and New York. Accordingly, the partiesstipulated and we find that the Employer is engagedin commerce within the meaning of the Act, and itwill effectuate the purposes of the Act to assertjurisdiction herein.2.The parties have stipulated and we find thatLocal I is a labor organization within the meaning oftheNational Labor Relations Act.3 Although theparties refused to stipulate that Local 107 is a labororganization, the testimony of Local 107's secretary-treasurer established that Local 107 exists for theiThe Union's name(hereinafter referred to as Local 107) appears asamended at the hearing.2The Intervenor(hereinafter referred to as Local 1), for reasons set forthinfra,shall be designated on the ballot as Teamsters Local 1, AmericanCommunications Association,affiliated with the International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America(affilia-227 NLRB No. 66453purpose of dealing with employers concerning griev-ances, labor disputes, wages, rates of pay, hours, orworking conditions; operates under bylaws and aconsitution; conducts meetings at which employeesparticipate; and currently represents employees un-der various contracts. Accordingly, we find that bothLocal 1 and Local 107 are labor organizations withinthe meaning of Section 2(5) of the Act.3.A question concerning representation existsconcerning the representation of certain employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.,As stipulated by the parties, Local 1 is the certifiedbargaining representative of certain employees at theEmployer's three locations in New York, New York,and Newark and Saddle Brook, New Jersey. Theparties also stipulated that the three units are appro-priate and were certified separately .4 The Employerand Local 1 entered into three separate bargainingagreements which were effective from April 30, 1975,to July 4, 1976.In July 1973, the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America (hereinafter referred to as the Internation-al)voted to merge Local 1 into Local 115 (aPhiladelphia local) but, subsequently, members ofboth locals protested this merger, and it was neverconsummated.In 1975, the International decided to merge Local Iinto Local 107. On September 8 and 9, 1975, LouisBottone, Local 107's president, sent letters to theEmployer and to Local l's members informing themof the merger and stating that Local 107 wouldsucceed Local 1 as the collective-bargaining represent-ative. -Under the leadership of William Bender,secretary-treasurer of Local 1, the membership ofLocal 1 protested the merger by means of a petitionsent to the International and filed an action -in U.S.district court against the International and Local 107seeking to enjoin the merger.On April 30, 1976, Bender gave notice of Local isdesire to reopen the contracts for the purpose ofmaking changes and amendments. The Employerresponded by stating that "It would be improper forus to decide on our own who, if anyone, has the rightto represent our employees as their collective bargain-ing representative at this time." Thereafter, theEmployer filed the instant petitions requesting theBoard to resolve the question concerning representa-tion; the petitions were consolidated for hearing.tionwiththe InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpersof Americain dispute).sAt the hearing, counsel for Local 107 agreedto this stipulationwith theproviso that "It is currentlythe positionof Local 107 that [Local 1 [ no longerexists as a separate union, but has been merged with Local 107.."4The SaddleBrook unitwas certifiedwhile it wasin Hackensack. 454DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 107 contends the merger should be recog-nized because it was direi,ted in accordance with theauthority vested by the International constitutionand, due to the low membership and unfavorablefinancial condition of Local 1, the merger can onlyinure tothe benefit of Local l's members. Local 1contended at the hearing that no question concerningrepresentationexists as it continuesto function as thebargaining representative of the employees involvedherein and that no valid merger has taken place. TheEmployer contends that the merger did not assure acontinuity of representation because premerger offi-cerswillnot be retained; the proposed mergercontemplates an entirely new collective-bargainingprocedure; the difference in size between Locals 1and 107 is substantial; the two Locals do notrepresent the same type of workers; neither themembers of Local 1 nor those of Local 107 were giventhe opportunity to vote on the merger.Upon the foregoing, we find that a questionconcerning representation exists. The facts in theinstant dispute are substantially similar to those inState Farm Mutual Automobile Insurance Companyand State Farm Fire and Casualty Company, 225NLRB 966 (1976), which involved the instant mergerof Local I into Local 107. As stated more fully in thatcase,we are not convinced that the employeesinvolved enjoy an assurance of the continuity of theirpresent organization and representation. Not onlywere the employees in the affected unit not providedan opportunity to express their approval or disap-proval of the merger, but an overwhelming majorityof them signed the petition protesting the merger.Moreover, merger into Local 107 would provide asignificant change for the employees in the certifiedunits sinceLocal 1 consists of approximately 120members, whereas Local 107 has approximately 8,000members.Accordingly, based on the evidence indicating theopposition of a certified unit to the merger, and thelack of opportunity for the members of Local I toformally express their approval or disapproval of themerger by means of a referendum, we find that aquestion concerning representationexists.Subsequent to issuing our Decision and Directionof Election inStateFarm,we recognized thatconfusion at the election might result if the employeeswere confronted with a ballot listing alternate localsof the same International where one of the localunions may, in fact, no longer be affiliated with theInternational.Accordingly,we issued an orderamending the Decision and Direction of Election sothat the entity designating itself Teamsters Local 1would be designated on the ballot as Teamsters Local1,American Communications Association, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(affiliation with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica in dispute). Likewise, in order to avoidpossible confusion in the instant election, we shalldirect that the election be conducted among eligibleemployees who shall vote whether they desire to berepresented for collective-bargaining purposes byTeamsters Local 1, American Communications Asso-ciation, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America (affiliation with International Broth-erhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America in dispute); by HighwayTruckdrivers and Helpers Local 107, affiliated withthe International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America; or byneither.The parties have stipulated that the certified unit isappropriate. Accordingly, we shall direct an electionat each of the Employer's three locations in thefollowing unit, which we find is appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All adjusters and compensation examiners (in-cluding adjuster and examiner trainees who havecompleted the first six months of the Employer'straining program) and all claims representatives;excluding office clerical, managerial, confidential,and professional employees and guards, supervis-ing adjusters, and other supervisors as defined inthe Act.[Direction of Elections andExcelsiorfootnoteomitted from publication.]